 

\ooo\l'c\m»l>-ooN)-\

NNNNNNNNN-+-\HHHr-\HH»-\H)-\
Oo\lo\m.x>ooN'»-\o\ooo\lo\m»t>wN»-\o

McGREGoR W. SCoT~T Fg §§ §
United States Attomey z ; _ l

JEFFREY A. SPIVAK 4 o 9

Assistant United States Attorney ' AP‘ 0 mm
2500 Tulare Street, Suite 4401 CLERK U 3 ms
Fresno, CA 93721 4 EASTEH . ». . _` TFtlcTc
Telephone: (559) 497-4000 ay "’ °'ST“"°T°F°“L
Facsimile: (559) 497-4099 _ dmi

 

 

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRlCT COURT
EASTERN DISTRICT OF CALIFORNIA

IN RE APPLICATION oF THE. cAsE No.
UNITED sTATEs oF AMERICA FoR ~ 9 a tv - ,.
AN oRDER PURSUANT To ' oRDER 1' l ’ MC 0 U 2 5 SAB _ __*’ §§

18 U. S. C. § 2703(d) FOR PHONE NUMBER
559- 614- 0492

 

 

 

_ M

The United States has submitted an application' pursuant tollS U.S.C. § 2703(d), requesting that
the Co_urt issue an Order requiring Sprint PCS, an electronic communications service provider and/or a
remote computing service located in Overland Park, KS, to disclose the records and other information
associated with the following subscriber(s) to phone number 559-614-0492 (the “Account”).

The Court orders as follows: l
Records and Other Information to Be Disclosed

Sprint PCS is required to disclose the following records and other information, if available, to the

Account, for the time period March l, 2017 to July l, 2017:

A. ` The following information about the customers or_ subscribers of the Account:
l.` Names (including subscriber names, user names, and screen names);
2. Addresses (including mailing addresses, residential addresses, business addresses,

and e-mail addresses);

3. Local and long distance telephone connection records;

 

 

 

 

©®\lo\U'l>l>-OJNl-\

NNNNNNNNN)-\H)-\r-\)-\»-\»-\+-\+-\H
CD\`|O\U'!»{>OJN|»-\O\DCO\]O\U'I»{>OJNb-\O

 

 

4. Records of session times and durations, and the temporarily assigned network
addresses (such as Internet Protocol (“IP”) addresses) associated with those

sessions;
5. Length of service (including start date) and types of service utilized;
6. Telephone or instrument numbers (including MAC addresses, Electronic Serial

Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN’-’), Mobile
Equipment Identifier (“MEID”), Mobile ldentification Numbers (“MIN”),
Subscriber Identity Modules (“SIM”), Mobile Subscriber Integrated Services
Digital Network Number (“MSISDN”), Intemational Mobile Subscriber
Identifiers (“IMSI”), or Intcmational Mobile Equipment ldentities (“IMEI”));

7. Other subscriber numbers or identities (including the registration Internet Protocol
(“IP”) address); and

8. Means and source of payment for such service (including any credit card or bank
account number) and billing records.

`B. All records and otherinformation (not including the contents of communications) relating

to the Account, including:

' l. Records of user activity for each connection made to or from the Account,
including log files; messaging logs; the date, time, length, and method of
connections; data transfer volume; user names; and source and destination
Intemet Protocol addresses; and

2. Information about each communication sent or received by the Account,
including the date and time of the communication, the method of communication,
and the source and destination of the communication (such as source and
destination email addresses, IP addresses, and telephone numbers).

The Court finds that the United States has offered specific and articulable facts showing that
there are reasonable grounds to believe that the records or other information sought are relevant and
material to an ongoing criminal investigation

IT IS THEREFORE ORDERED, pursuant to 18 U.S.C. § 2703(d), that Sprint shall, within ten
days of the date of this Order, disclose to the United States the records and other information associated

with the Account.

DATED; April j ,2019 ,/ ’
o .sTANLE>HKBooNE _
. .MAGISTRATE JUDGE

 

 

